Title: From John Quincy Adams to Abigail Smith Adams, 30 August 1816
From: Adams, John Quincy
To: Adams, Abigail Smith


				N 95.
					
					Ealing 30 August 1816.
				
				George says that his writing master has forbidden him to write letters for the present, because it will retard the improvement of his hand writing. I do not understand this theory, and suspect it will not meet the approbation of George’s correspondents at home. The consequence of it is, that I am called to write the weekly letter that is to go with the newspaper almost every week myself.The present Lord Mayor of London, Matthew Wood by name, and a fishmonger by profession, that is a member of the fishmongers company, has taken the fancy to shew extraordinary civility to the American Minister, and has manifested it from the time of his election. You remember perhaps that the annual day of the Lord Mayors induction to office is the 9th. of November. That is always a day of ceremony and there is a great entertainment at Guildhall to which all the foreign Ministers are invited. I received accordingly an invitation to it from Mr Wood, then Lord Mayor elect; but I was then confined to my Chamber with the inflamation in my eyes and was obliged to send an excuse. In February he gave a splendid dinner, and Ball, to the Austrian Archdukes John and Louis, the two youngest brothers of the Emperor of Austria, who were then in England upon a visit. To this all the foreign Ministers were likewise invited and many of them attended. I went a total stranger to the Lord Mayor and to all the company excepting the Archdukes to whom I had been presented the day before, and the foreign Ministers whom I had met at the Regents’ Levee and occasionally elsewhere. It was at this dinner that I was suddenly and most unexpectedly called to answer a complimentary speech, with which the Duke of Kent who sat next to the Lord Mayor, introduced the toast, of the President of the United States. I answered of course in a very few words, concluding with that toast which was published in the Newspapers; then copied into some of those in America, and which is mentioned in one of your letters. He invited me within ten days afterwards to another great entertainment, which he gave to the wardens and officers of his fishmongers company. I was the only foreigner invited to that party, and there I met the Duke of Kent again and the Duke of Sussex whom I had formerly known at Berlin. Not long afterwards these royal brothers were made members of the fishmongers company, upon which occasion the company itself gave a dinner to which I was invited. Then there was the Easter Monday dinner and Ball—Then a dinner given by the Lord Mayor to the Duke of Wellington; and lastly a water party upon the Thames last week. A voyage from Westminster Bridge to Richmond, & a dinner there on board a new City Barge. Will you not be ashamed for me, when I tell you, that the first return I have made to the Lord Mayor for all these more than polite hospitalities, has been by having him to dine with us this day in company with the Duke of Sussex, Lord Erskine, Sir Robert Wilson (who has just returned from his honourable imprisonment) your and my Fathers old friend Chevalier de Freire, and two or three other friends. But if my returns have not been as prompt and frequent and sumptuous as his kindnesses to me you know the reason why. I have not refused his invitations, because I thought  a sulky reserve in return for frank and open civility would be worse than no return at all. The Lord Mayor of London who as you know never serves in that office but one year, receives from the City Twelve thousand pounds sterling for discharging the duties of it. They usually exceed this sum by an expenditure of six or eight thousand pounds and the present Lord Mayor who has a large fortune of his own and has been magnificent in his entertainments beyond example will not get through his year at less cost than double his Salary. His year is now drawing to a close, and he is to be succeeded by a person who has no partialities for any thing American. We shall not be much embarrassed by his civilities.The weather still continues cold and damp; though having for the last ten days had an occasional sight of the Sun, and the temperature of the air only cool, it passes for fine weather & has revived the hopes of an abundant harvest, which I think will be disappointed. Accustomed as I have been all my life to observe the workings of party spirit, I have been surprized to find that from the beginning of this month, it has been here a great party question whether the harvest of this present year would be good or bad. Cobbett who is the literary representation of the Reformers, very early in the month announced that it would be scanty. Mr Hunt another  ardent reformer, at the City meeting last week, pledged his honour that it would be bad. But all the newspapers Ministerial and oppositionist, whig and Tory have opened in full cry against these predictions, and foretold a plentiful or at least an average harvest. The Morning Chronicle which seldom ventures to encounter Cobbett, has felt in this case so confident, that it  has opened a battery of ridicule upon him for his foresight, and says it was a Ghost who told him it, for a joke, and he took it in earnest. Cobbett himself alarmed for his prophetic fame by this universal concurrence of all the legitimates against him; or by the improving prospects of the last ten tolerable days has partially recanted and now 31 August begins to think there will be an average harvest. It is, to use an expression much in vogue here a fundamental feature of Cobbetts character and the source of almost all his errors, that he always over leaps many of his premisses to get at his conclusion. He was over hasty in pronouncing the first week in August that the harvest would fail, and he has been premature in his recantation. My own belief is that there will be a considerable deficiency of all the crops, and especially of the wheat. But to account for the fact seemingly so whimsical, that this question is made a subject of acrimonious party discussion, you must know that all the ruling parties in this country, whigs & Tories, Lands and Funds, all but the Reformers have agreed that most of the distresses now weighing down this Country are owing to excessive plenty to the cheapness of wheat. This they all continue to say, while no small part of their population are nearly perishing with famine. near two years ago when this excessive plenty was at its height, Parliament enacted a Law for the express purpose of keeping up the price of grain. But why this portentous system of aggravating the burthens of the poor? This struggle to give scarcity to the staff of life? because if the farmer who raised the corn, could not sell it, at a high price, he could no longer pay his taxes to the Government; his Rent to the Landlord, his tythes to the parson, and his rates for the poor. If the Landlord could not collect his Rent nor the parson his tythes they too would no longer be able to pay their taxes. If the taxes could not be collected the revenue would fail, and the public creditor could not be paid. Now the cheapness of corn was then attributed to its excessive plenty; and Cobbett alone I believe insisted that there was no superfluous plenty; but that the fall of price was owing entirely to the calling in of the Bank Paper. The corn Bill occasioned violent and dangerous Riots in London when it passed; but it did pass, and its full effects will be disclosed only when the scarcity shall be felt. The scarcity is coming but it has not yet brought relief to the public distress, and as it has dangers of its own, all the parties but the reformers seem inclined to disguise the fact even to themselves. I am yet doubtful what its effect and that of the removal of the property tax will be upon the revenue—Yet that is the all important question. If the revenue does not fail the machine ponderous and complicated as it is, will get along. If it falls off the present quarter even in proportion as it did, the last (I think it will not) there will be a serious struggle tax the funds and perhaps compulsively to reduce the interest of the national debt at the next session of Parliament. In the mean time the popular feeling is getting sore and irritated to such a degree, that fears of commotion are entertained by the sober people of all parties. The City of London have voted a Petition to the Prince Regent, which they know will not be received. Westminster is to have a meeting soon. But petitioning will not become general until the meeting of Parliament. The next winter may produce Serious events.With my duty to my father I remain affectionately yours—
				
				
			